DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered. 
			               Status of the Application
2.	Acknowledgement is made of the amendment received on 1/27/2022. Claims 1-14 & 21-26 are pending in this application. Claims 15-20 are canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	For best understand and examination purpose, the above claimed limitation will be considered based on Figs. 5 & 8 and/or any applicable prior arts.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 7 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (US 2017/0084589) in view of Yu et al. (US 2015/0206865). 
Re claims 1 & 7, Kou teaches, Figs. 1B & 3, [0025, 0034, 0039], a semiconductor device comprising: 

-a second system on chip device (middle or right 400) bonded to the first memory device (200); 
-a first encapsulant (inside part of 500 as indicated) surrounding the first system on chip device (400) and the second system on chip device (400); 
-a second encapsulant (outside part of 500) surrounding the first system on chip device (400), the second system on chip device (400), and the first memory device (200); and 
-a through via (110) extending from a first side of the second encapsulant (500) to a second side of the first encapsulant, the through via (110) being located outside of the first encapsulant (500), 
wherein the first encapsulant (500) is a molding compound. 
Note: right die 400 can be considered as claimed memory device instead. 

    PNG
    media_image1.png
    499
    680
    media_image1.png
    Greyscale

	Kou does not teach the first encapsulant having an external surface that is coplanar with a sidewall of the first memory device, the external surface being at a right angle to an interface between the first system on chip device and the first memory device. 
 	Yu teaches, Fig. 5, [0011, 0015], the first encapsulant (114) having an external surface that is coplanar with a sidewall of the first memory device (memory chip 102), the external surface being at a right angle to an interface between the first system on chip device (104) and the first memory device (102). 
	As taught by Yu, one of ordinary skill in the art would utilize and modify the above teaching into Kou to obtain the first encapsulant having an external surface as claimed, because it aids in increasing capacity and thinner form factors within the formed package. Further it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  

Re claims 2 & 3, Kou teaches a first redistribution layer (600) in physical contact with both first system chip device (left 400 including pad and conductive structure, Fig. 1B) and the through via (110); and a second redistribution layer (800) in physical contact with the through via (110), the second redistribution layer (800) being on an opposite side of the first memory device (200) than the first redistribution layer (600) (Fig. 3, [0044, 0050]). 
	Re claim 4, Kou teaches the first system on chip device (400) is bonded to the first memory device (200) using a hybrid bond (*).
(*) The limitation "hybrid bond" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 
Re claim 21, Kou teaches, Fig. 3, [0025, 0034, 0039, 0044], a semiconductor device comprising: 
-a first system on chip device (left SOC 400) bonded to a memory device (DRAM die 200); 
-a second system on chip device (center 400) bonded to the memory device (200); 
-a first encapsulant (inside part of 500) encapsulating the first system on chip device and the second system on chip device (400), wherein each of the first encapsulant, the memory device, and the first system on chip device are on a same plane, the plane extending through the outer surface (consider either 600 or 800 as a plane); 

-a second encapsulant (outside part of 500) encapsulating the through via (110), the first system on chip device and the second system on chip device (400), the second encapsulant being different from the first encapsulant (based on size/shape in side part vs outside part of 500).

    PNG
    media_image1.png
    499
    680
    media_image1.png
    Greyscale

Kou does not teach the first encapsulant having an outer surface that is coplanar with the memory device, the outer surface interfacing with an interface between the first system on chip device and the memory device. 
 	Yu teaches, Fig. 5, [0011, 0015], the first encapsulant (114) having an outer surface that is coplanar the memory device (memory chip 102), the outer surface interfacing with an interface between the first system on chip device (104) and the memory device (102).
In re Japikse, 86 USPQ 70.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yu in combination Kou due to above reason. 
Re claim 22, Kou teaches the first encapsulant (500) is a dielectric material (e.g. epoxy, resin and moldable polymer) [0042] (supported by Yu et al. (US 2015/0318263, [0017], “dielectric material, such as an epoxy, a resin, a moldable polymer). 
Re claim 23, Kou teaches the first system on chip device (400) is hybrid bonded (*) to the memory device (200). 
(*) The limitation "hybrid bond" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 24, Kou/Yu does not explicitly teach the memory device is a wide I/O memory device. 
Kou does teach “the semiconductor die 200 is a system-on-chip (SOC), a memory die, an analog processor (AP), a digital processor (DP), a baseband (BB) component, a radio-frequency (RF) component, or another suitable active electronic component. The memory die may be a dynamic random access memory (DRAM) die. The logic die may be a  Yu teaches input/output (IO) memory chips [0002].   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught Kou/Yu to obtain a wide I/O memory device as claimed, because it involves only routine skill in the art without due experimentation to achieve a wide I/O memory device in order to achieve desired package structure with improved performance. 
Re claim 25, Kou teaches the first system on chip device (400) is a logic device (e.g. digital processor) [0034]. 
5.	Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (US 2017/0084589) in view of Yu et al. (US 2019/0019756, “Yu56”). 
Re claims 1 & 21, Kou teaches, Figs. 1B & 3, [0025, 0034, 0039], a semiconductor device comprising: 
-a first system on chip device (left system on chip SOC, 400) bonded to a first memory device (e.g. DRAM die, 200); 
-a second system on chip device (middle or right 400) bonded to the first memory device (200); 
-a first encapsulant (inside part of 500 as indicated) surrounding the first system on chip device (400) and the second system on chip device (400), wherein each of the first encapsulant, the memory device, and the first system on chip device are on a same plane, the plane extending through the outer surface (consider either 600 or 800 as a plane); 
-a second encapsulant (outside part of 500) surrounding the first system on chip device (400), the second system on chip device (400), and the first memory device (200), the second encapsulant being different from the first encapsulant (based on size and shape); 

-a redistribution layer (600) bonded to the first system on chip device and the second system on chip device (400), the redistribution layer (600) being electrically connected to the through via (110). 
Kou does not teach the first encapsulant having an external surface that is coplanar with a sidewall of the first memory device, the external surface being at a right angle to an interface between the first system on chip device and the first memory device OR the first encapsulant having an outer surface that is coplanar with the memory device, the outer surface interfacing with an interface between the first system on chip device and the memory device. 
 	Yu56 teaches, Fig. 9, [0018], the first encapsulant (120) having an external surface that is coplanar with a sidewall of the first memory device (102A), the external surface being at a right angle to an interface between the first system on chip device (102B or C) and the first memory device (102A) OR the first encapsulant (120) having an outer surface that is coplanar the memory device (102A), the outer surface interfacing with an interface between the first system on chip device (102B, C) and the memory device (102A).
	As taught by Yu56, one of ordinary skill in the art would utilize and modify the above teaching into Kou to obtain the first encapsulant having an external/outer surface as claimed, because it aids in increasing capacity and thinner form factors within the formed package. Further it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  
. 
6.	Claims 5, 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kou as modified by Yu as applied to claim 1 above, and further in view of Chen et al. (US 2007/0128828).
 The teaching of Kou/Yu have been discussed above. 
	Re claims 5, 6 & 26, Kou does not explicitly teach the first system on chip device is bond to the first memory device in a face-to-face configuration or in back-to-face configuration.  
	Chen teaches two chips bonded in a face to face configuration or two chips bonded in a back to face configuration (Figs. 4-5, [0021, 0023]). 
	As taught by Chen, one of ordinary skill in the art would utilize the above teaching configurations to obtain face to face or back to face configuration between the first system on chip device and memory device, because it aids in achieving an improved electrical connection/signal transmission and compacted package structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen in combination Kou due to above reason. 
Allowable Subject Matter
7.	Claims 8-14 are allowed. The allowable subject matter includes “an external connector within a passivation layer...are coplanar with each other” in the context of claim 8. 



Response to Arguments
9.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
					       Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/1/22